PER CURIAM:
*292Claimant seeks an award of $1,500.00 for the total destruction of his 1971 Jeepster Commando in an accident which occurred on July 26, 1983, at approximately 7:30 p.m. The incident occurred on Route 14 north of Spencer, West Virginia. The claimant testified he encountered a section of highway which was in poor condition for approximately 40 feet. In the middle of the 40-foot section of road was a sunken area. Claimant stated that when he reached the worst part of the road, his vehicle began to bounce erratically. The wheels on the right side of the vehicle left the road, and struck a culvert in the ditch line. This caused the vehicle to overturn, throwing the claimant out of the jeep. The vehicle ended up submerged in a creek across from the road.
Corporal T.E. Guthrie of the West Virginia Department of Public Safety testified that he investigated the accident. He stated that there were side scuffs on the road, indicating that the vehicle was already sliding when it went into the rough area. In view of the evidence that was presented, the Court is of the opinion to, and does, disallow the claim.
Claim disallowed.